UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51471 BRONCO DRILLING COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 20-2902156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16217 North May Avenue
